Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered July 12, 1993, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s claim that the testimony of certain witnesses is unreliable raises issues of credibility, which are primarily questions to be determined by the jury since it saw and heard the witnesses (see, People v Nieves, 143 AD2d 229). The jury’s determination is to be accorded great weight on appeal and should not be disturbed absent a showing that it is clearly unsupported by the record (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Hunt, 177 AD2d 649). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Ritter and Florio, JJ., concur.